Citation Nr: 0736978	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
chronic vaginal infections. 

2.  Entitlement to an initial compensable evaluation for 
condyloma accuminatum.

3.  Entitlement to service connection for drug and alcohol 
abuse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to April 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision, wherein the 
RO denied compensable evaluations for chronic vaginal 
infections and for condyloma accuminatum.  

In rating actions dated in December 2002 and September 2003, 
the RO denied service connection for drug and alcohol abuse.  
The veteran disagrees with the decision.

The issues of initial compensable ratings for chronic vaginal 
infections and condyloma accuminatum are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

In an Informal Hearing Presentation dated in October 2007, 
the veteran's representative argued that her in-service 
alcohol dependence caused a current psychiatric disorder, 
namely depression, which should be service-connected.  The RO 
has not yet addressed this issue, and therefore the matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran filed her claim for service connection for drug 
and alcohol abuse in July 2002, after the passage of 
Congressional legislation prohibiting the grant of direct 
service connection for alcohol and drug abuse based on claims 
filed on or after October 31, 1990. 




CONCLUSION OF LAW

Drug abuse and alcoholism were the result of willful 
misconduct; and were not, as a matter of law, incurred in or 
aggravated by service.  38 U.S.C.A. §§ 105, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303 (2006); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  However, by correspondence 
dated in July 2002, the veteran was notified of the 
provisions of the VCAA as they pertain to the issues of 
service connection, and she was informed of the duties to 
assist as they pertained to VA assistance in this claim, as 
well as the evidence needed to substantiate her claim.  The 
record shows the veteran has been adequately notified of the 
information and evidence needed to substantiate her claim.  
Her service medical records and all identified and authorized 
post-service medical records relevant to the issues on appeal 
have been requested or obtained.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  However, in the instant case, as the veteran's claim 
is being denied, no disability rating or effective date will 
be assigned and, as set forth below, there can be no 
possibility of prejudice to the veteran.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).  

Special considerations apply to claims involving alcoholism 
or alcohol abuse.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse, effective for claims filed (as in 
the instant case) after October 31, 1990.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

The Board observes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).  However, there can be service connection for 
compensation purposes for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a service-
connected disability.  Moreover, a veteran can only recover 
if able to "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder." Allen, 237 F.3d at 
1381.  Such compensation would only result "where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service- connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing." Ibid.

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  38 C.F.R. § 3.301(c)(2). Alcohol abuse 
is defined as the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  38 C.F.R. § 3.301(d).

38 C.F.R. § 3.301(c)(3) provides that the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  Id.

Factual Background and Analysis

The veteran contends that she is entitled to service 
connection for a primary alcohol disorder which began during 
service and later progressed to drug abuse.  In her informal 
claim dated received by VA in July 2002, the veteran 
essentially indicated that she drank heavily during service 
because she thought it was acceptable and because she was 
encouraged by her peers to "portray the image of a Marine."  

The veteran's service medical records are completely absent 
any evidence of drug or alcohol abuse.  On the veteran's 
October 1997 Report of Medical History form she denied use of 
illegal substances and denied that she had ever been told to 
cut down her alcohol use or criticized for alcohol use.  
Likewise, the corresponding physical examination did not 
reveal any indication of a drug or alcohol abuse disorder.  
The DD214 reflects that the veteran received service medals 
for several reasons including good conduct. 

Post-service VA outpatient treatment records date from May 
2001 to July 2003 and reflect that the veteran used and 
abused illegal drugs, other controlled substances and 
alcohol.  Private medical records from the UPMC, dated in 
January 2002, June 2002, and March 2003, reflect treatment 
including counseling and detoxification, and generally 
indicate that the veteran continues to willfully abuse drugs 
and alcohol.  The veteran underwent a VA psychiatric 
examination in October 2002, wherein she reported a history 
of alcohol abuse which began in the service, and which 
progressed to opiate use and later heroin.  Following a 
clinical evaluation, the AXIS I diagnoses were polysubstance 
and opiate dependence, chronic, very severe currently still 
active (cocaine, alcohol, heroin, prescription medications 
and alcohol).  The examiner also noted that the veteran had a 
major depressive disorder, secondary to drug and alcohol 
addiction and a personality disorder.  She also had an AXIS 
II diagnosis of mixed personality disorder.

Based upon the Board's review, service connection may not be 
awarded in this case.  As a preliminary matter, it is noted 
that VA laws and regulations clearly establish that 
alcoholism and drug abuse are not disabilities for which 
service connection can be established or compensation is 
paid, unless the veteran can "adequately establish that such 
alcohol or drug abuse disability is secondary to or is caused 
by a primary service-connected disorder." 

In this appeal however, the veteran seeks service connection 
for alcoholism and drug abuse which were caused by voluntary 
and willful drinking to excess in-service, not because of any 
service-connected disorder.  Therefore, she is not entitled 
to compensation for her current alcohol and drug abuse 
disorder caused by her own willful misconduct during military 
service.

With regard to the veteran's other contention; which is 
essentially that she is entitled to compensation for her 
current drug addiction because it developed as a direct 
result of her in-service alcoholism, the Board finds this 
argument to also be without merit.  The law only permits a 
veteran to receive compensation for an alcohol or drug-abuse 
disability acquired as secondary to, or as a symptom of a 
service-connected disability.  For reasons already discussed, 
the claimed alcohol abuse disorder may not be service-
connected; and therefore the drug abuse disorder cannot be 
claimed as a secondary disorder.  Therefore, this aspect of 
the veteran's claim does not present a basis for which relief 
may be granted, and also has no legal merit.

Compensation may not be paid for the veteran's drug and 
alcohol dependence.  38 U.S.C.A. §§ 1131.  See also 38 C.F.R. 
§§ 3.1(n), 3.301.  As the disposition of this claim is based 
on law and not the facts of this case, the claims must be 
denied based on lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for drug and alcohol abuse is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As this 
case is being remanded for another matter, the RO now has the 
opportunity to correct any defects in VCAA notices previously 
provided the veteran.

In a December 2002 rating decision, the RO continued a 
noncompensable (0 percent) disability rating for the 
veteran's service- connected chronic vaginal infections and 
condyloma accuminatum.  The veteran contends she is entitled 
to compensable disability ratings for these disabilities.  

In the veteran's October 2007 Informal Hearing Presentation, 
it was indicated that her symptoms had increased in severity.  
The Board observes that the veteran's most recent 
comprehensive VA gynecological examination of record took 
place in March 2001.  This is the most recent comprehensive 
gynecological examination of record, and as it is six years 
old, may not accurately reflect the current severity of the 
veteran's gynecological symptoms.  Therefore, a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's current 
symptomatology and adequately evaluate her current level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

While the Board sincerely regrets the additional delay caused 
by this remand, this development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A.§ 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the veteran for her chronic 
vaginal infections and condyloma 
accuminatum disorder from July 2003 to the 
present.  After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  The veteran should be afforded a VA 
gynecologic examination to determine the 
current symptomalogy and level of 
impairment caused by her service-connected 
vaginal disorders.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.

a) With regards to the veteran's chronic 
vaginal infections, the physician is 
requested to indicate whether: symptoms 
require continuous treatment; or if there 
are symptoms not controlled by continuous 
treatment.

b) With regards to the veteran's condyloma 
accuminatum, the physician is requested to 
discuss any current symptoms and 
specifically note whether there is any 
impairment in the function of the urinary 
or gynecological systems, or skin.

4.  The veteran is to be notified of the 
date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
evaluate the disorders.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


